


110 HR 6163 IH: Medicare Telehealth Enhancement

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6163
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Thompson of
			 California (for himself, Mr.
			 Stupak, Mr. Hulshof, and
			 Ms. Eshoo) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the provision of telehealth services under the
		  Medicare Program, to provide grants for the development of telehealth networks,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Medicare Telehealth Enhancement
			 Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Medicare Program
					Sec. 101. Expansion and improvement of telehealth
				services.
					Sec. 102. Increase in number of types of originating sites;
				clarification.
					Sec. 103. Facilitating the provision of telehealth services
				across State lines.
					Sec. 104. Access to telehealth services in the
				home.
					Sec. 105. Coverage of home health remote
				patient management services for certain chronic health conditions.
					Sec. 106. Remote patient management services for chronic health
				conditions.
					Sec. 107. Definition of Medicare program.
					Title II—HRSA Grant Program
					Sec. 201. Grant program for the development of telehealth
				networks.
					Sec. 202. Reauthorization of telehealth network and telehealth
				resource centers grant programs.
				
			IMedicare
			 Program
			101.Expansion and
			 improvement of telehealth services
				(a)Expanding access
			 to telehealth services to all areasSection 1834(m) of the
			 Social Security Act (42 U.S.C.
			 1395m(m)) is amended in paragraph (4)(C)(i) by striking and only if such
			 site is located and all that follows and inserting without
			 regard to the geographic area where the site is located..
				(b)Report to
			 congress on store and forward technology
					(1)StudyThe Secretary of Health and Human Services,
			 acting through the Director of the Office for the Advancement of Telehealth,
			 shall conduct a study on the use of store and forward technologies (that
			 provide for the asynchronous transmission of health care information in single
			 or multimedia formats) in the provision of telehealth services for which
			 payment may be made under the Medicare program in Alaska and Hawaii and in
			 other States. Such study shall include an assessment of the feasibility,
			 advisability, and the costs of expanding the use of such technologies to other
			 areas for use in the diagnosis and treatment of certain conditions.
					(2)ReportNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report on the study conducted under subparagraph (A)
			 and shall include in such report such recommendations for legislation or
			 administration action as the Secretary determines appropriate.
					102.Increase in
			 number of types of originating sites; clarification
				(a)IncreaseParagraph (4)(C)(ii) of section 1834(m) of
			 the Social Security Act (42 U.S.C. 1395m(m)) is amended by adding at the end
			 the following new subclauses:
					
						(VI)A skilled nursing
				facility (as defined in section 1819(a)).
						(VII)A renal dialysis
				facility.
						(VIII)A county mental
				health clinic or other publicly funded mental health
				facility.
						.
				(b)Clarification of
			 intent of the term originating siteSuch section is further
			 amended by adding at the end the following new paragraph:
					
						(5)ConstructionIn
				applying the term originating site under this subsection, the
				Secretary shall apply the term only for the purpose of determining whether a
				site is eligible to receive a facility fee. Nothing in the application of that
				term under this subsection shall be construed as affecting the ability of an
				eligible practitioner to submit claims for telehealth services that are
				provided to other sites that have telehealth systems and
				capabilities.
						.
				103.Facilitating
			 the provision of telehealth services across State lines
				(a)In
			 generalThe Secretary of
			 Health and Human Services shall, in coordination with physicians, health care
			 practitioners, patient advocates, and representatives of States, encourage and
			 facilitate the adoption of State reciprocity agreements for practitioner
			 licensure in order to expedite the provision across State lines of telehealth
			 services.
				(b)ReportNot later than 18 months after the date of
			 the enactment of this Act, the Secretary of Health and Human Services shall
			 submit to Congress a report on the actions taken to carry out subsection
			 (a).
				(c)DefinitionsIn
			 subsection (a):
					(1)Telehealth
			 serviceThe term telehealth service has the meaning
			 given that term in subparagraph (F) of section 1834(m)(4) of the
			 Social Security Act (42 U.S.C.
			 1395m(m)(4)).
					(2)StateThe
			 term State has the meaning given that term for purposes of title
			 XVIII of such Act.
					104.Access to
			 telehealth services in the home
				(a)In
			 generalSection 1895(e) of the Social Security Act (42 U.S.C.
			 1395fff(e)) is amended to read as follows:
					
						(f)Coverage of
				Telehealth Services
							(1)In
				generalThe Secretary shall include telehealth services that are
				furnished via a telecommunication system by a home health agency to an
				individual receiving home health services under section 1814(a)(2)(C) or
				1835(a)(2)(A) as a home health visit for purposes of eligibility and payment
				under this title if the telehealth services—
								(A)are ordered as
				part of a plan of care certified by a physician pursuant to section
				1814(a)(2)(C) or 1835(a)(2)(A);
								(B)do not substitute
				for in-person home health services ordered as part of a plan of care certified
				by a physician pursuant to such respective section; and
								(C)are considered the
				equivalent of a visit under criteria developed by the Secretary under paragraph
				(3).
								(2)Physician
				certificationNothing in this section shall be construed as
				waiving the requirement for a physician certification under section
				1814(a)(2)(C) or 1835(a)(2)(A) for the payment for home health services,
				whether or not furnished via a telecommunication system.
							(3)Criteria for
				visit equivalency
								(A)StandardsThe
				Secretary shall establish standards and qualifications for categorizing and
				coding under HCPCS codes telehealth services under this subsection as
				equivalent to an in-person visit for purposes of eligibility and payment for
				home health services under this title. In establishing the standards and
				qualifications, the Secretary may distinguish between varying modes and
				modalities of telehealth services and shall consider—
									(i)the nature and
				amount of service time involved; and
									(ii)the functions of
				the telecommunications.
									(B)LimitationA
				telecommunication that consists solely of a telephone audio conversation,
				facsimile, electronic text mail, or consultation between two health care
				practitioners is not considered a visit under this subsection.
								(4)Telehealth
				service
								(A)DefinitionFor
				purposes of this section, the term telehealth service means
				technology-based professional consultations, patient monitoring, patient
				training services, clinical observation, assessment, or treatment, and any
				additional services that utilize technologies specified by the Secretary as
				HCPCS codes developed under paragraph (3).
								(B)Update of hcpcs
				codesThe Secretary shall establish a process for the updating,
				not less frequently than annually, of HCPCS codes for telehealth
				services.
								(5)Conditions for
				payment and coverageNothing in this subsection shall be
				construed as waiving any condition of payment under sections 1814(a)(2)(C) or
				1835(a)(2)(A) or exclusion of coverage under section 1862(a)(1).
							(6)Cost
				reportingNotwithstanding any provision to the contrary, the
				Secretary shall provide that the costs of telehealth services under this
				subsection shall be reported as a reimbursable cost center on any cost report
				submitted by a home health agency to the
				Secretary.
							.
				(b)Effective
			 date
					(1)The amendment made
			 by subsection (a) shall apply to telehealth services furnished on or after
			 October 1, 2009. The Secretary of Health and Human Services shall develop and
			 implement criteria and standards under section 1895(f)(3) of the Social
			 Security Act, as amended by subsection (a), by no later than July 1,
			 2009.
					(2)In the event that
			 the Secretary has not complied with these deadlines, beginning October 1, 2009,
			 a home health visit for purpose of eligibility and payment under title XVIII of
			 the Social Security Act shall include telehealth services under section 1895(f)
			 of such Act with the aggregate of telecommunication encounters in a 24-hour
			 period considered the equivalent of one in-person visit.
					105.Coverage of
			 home health remote patient management services for certain chronic health
			 conditions
				(a)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C.
			 1395x(s)(2)), as amended by section 4(a)(1), is further amended—
					(1)in subparagraph
			 (AA), by striking and at the end;
					(2)in subparagraph
			 (BB), by inserting and at the end; and
					(3)by inserting after
			 subparagraph (BB) the following new subparagraph:
						
							(CC)home health
				remote patient management services (as defined in subsection
				(eee));
							.
					(b)Services
			 describedSection 1861 of the Social Security Act (42 U.S.C.
			 1395x), as amended by section 4(a)(2), is further amended by adding at the end
			 the following new subsection:
					
						(eee)Home health remote patient management services for certain
		  chronic conditions(1)The term home
				health remote patient management services means the remote monitoring,
				evaluation, and management of an individual with a covered chronic health
				condition (as defined in paragraph (2)) through the utilization of a system of
				technology that allows a remote interface to collect and transmit clinical data
				between the individual and a home health agency, in accordance with a plan of
				care established by a physician, for purposes of clinical review or response by
				the home health agency. Such term, with respect to an individual, does not
				include any remote monitoring, evaluation, or management of the individual if
				such remote monitoring, evaluation, or management, respectively, is included as
				a home health visit under section 1895(e) for purposes of payment under this
				title.
							(2)For purposes of paragraph (1), the
				term covered chronic health condition means—
								(A)a covered chronic health condition, as
				defined under section 1861(ddd)(2); and
								(B)any other chronic health condition
				specified by the
				Secretary.
								.
				(c)Payment
					(1)In
			 generalSection 1834 of the Social Security Act (42 U.S.C. 1395l)
			 is amended by adding at the end the following new subsection:
						
							(n)Home health
				remote patient management services
								(1)In
				generalThe Secretary shall
				establish a fee schedule for home health remote patient management services (as
				defined in section 1861(eee)) for which payment is made under this part. The
				fee schedule shall be designed in a manner so that, on an annual basis, the
				aggregate payment amounts under this title for such services approximates 50
				percent of the savings amount described in paragraph (2) for such year.
								(2)Savings
				described
									(A)In
				generalFor purposes of paragraph (1), the savings amount
				described in this paragraph for a year is the amount (if any), as estimated by
				the Secretary before the beginning of the year, by which—
										(i)the
				product described in subparagraph (B) for the year, exceeds
										(ii)the total
				payments under this part and part A for items and services furnished to
				individuals receiving home health remote patient management services at any
				time during the year.
										(B)Product
				describedThe product described in this subparagraph for a year
				is the product of—
										(i)the average per
				capita total payments under this part and part A for items and services
				furnished during the year to individuals not described in subparagraph (A)(ii),
				adjusted to remove case mix differences between such individuals not described
				in such subparagraph and the individuals described in such subparagraph; and
										(ii)the number of
				individuals under subparagraph (A)(ii) for the year.
										(3)LimitationIn
				no case may payments under this subsection result in the aggregate expenditures
				under this title (including payments under this subsection) exceeding the
				amount that the Secretary estimates would have been expended if coverage under
				this title for home health patient management services was not provided.
								(4)ClarificationPayments
				under the fee schedule under this subsection, with respect to an individual,
				shall be in addition to any other payments that a home health agency would
				otherwise receive under this title for items and services furnished to such
				individual and shall have no effect on the amount of such other
				payments.
								(5)Payment
				transferThere shall be
				transferred from the Federal Hospital Insurance Trust Fund under section 1817
				to the Federal Supplementary Medical Insurance Trust Fund under section 1841
				each year an amount equivalent to the product of—
									(A)expenditures under
				this subsection for the year, and
									(B)the ratio of the
				portion of the savings described in paragraph (2) for the year that are
				attributable to part A, to the total savings described in such paragraph for
				the
				year.
									.
					(2)Conforming
			 amendmentSection 1833(a)(1)
			 of such Act (42 U.S.C. 1395l(1)) is amended—
						(A)by striking
			 and (V) and inserting (V); and
						(B)by inserting
			 before the semicolon at the end the following: , and (W) with respect to
			 home health remote patient management services (as defined in section
			 1861(eee)), the amounts paid shall be the amount determined under the fee
			 schedule established under section 1834(n).
						(d)Expansion of
			 home health remote patient management services coverage to additional chronic
			 health conditionsThe
			 Secretary of Health and Human Services is authorized to carry out pilot
			 projects for purposes of determining the extent to which the coverage under
			 title XVIII of the Social Security Act of home health remote patient management
			 services (as defined in paragraph (1) of section 1861(eee) of such Act, as
			 added by subsection (b)) should be extended to individuals with chronic health
			 conditions other than those described in paragraph (2)(A) of such
			 section.
				(e)Effective
			 dateThe amendments made by subsections (a), (b), and (c) shall
			 apply to services furnished on or after January 1, 2010.
				106.Remote patient
			 management services for chronic health conditions
				(a)Coverage of
			 remote patient management services for certain chronic health
			 conditions
					(1)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C.
			 1395x(s)(2)) is amended—
						(A)in subparagraph
			 (Z), by striking and at the end;
						(B)in subparagraph
			 (AA), by inserting and at the end; and
						(C)by inserting after
			 subparagraph (AA) the following new subparagraph:
							
								(BB)remote patient
				management services (as defined in subsection
				(ddd));
								.
						(2)Services
			 describedSection 1861 of the Social Security Act (42 U.S.C.
			 1395x), as amended by section 114(a) of the Medicare, Medicaid, and SCHIP
			 Extension Act of 2007 (Public Law 110–173), is amended by adding at the end the
			 following new subsection:
						
							(ddd)Remote patient
				management services for chronic health conditions(1)The term remote
				patient management services means the remote monitoring, evaluation, and
				management of an individual with a covered chronic health condition (as defined
				in paragraph (2)), insofar as such monitoring, evaluation, and management is
				with respect to such condition, through the utilization of a system of
				technology that allows a remote interface to collect and transmit clinical data
				between the individual and the responsible physician (as defined in subsection
				(r)) or supplier (as defined in subsection (d)) for the purposes of clinical
				review or response by the physician or supplier.
								(2)For purposes of paragraph (1), the
				term covered chronic health condition means—
									(A)heart failure; and
									(B)cardiac arrhythmia.
									(3)(A)Not later than January 1,
				2010, the Secretary, in consultation with appropriate physician and supplier
				groups, shall develop guidelines on the frequency of billing for remote patient
				management services. Such guidelines shall be determined based on medical
				necessity and shall be sufficient to ensure appropriate and timely monitoring
				of individuals being furnished such services.
									(B)The Secretary shall do the
				following:
										(i)Not later than 2 years after the date
				of the enactment of this subsection, develop, in consultation with appropriate
				physician and supplier groups, standards (governing such matters as
				qualifications of personnel and the maintenance of equipment) for remote
				patient management services for the covered chronic health conditions specified
				in subparagraphs (A) and (B) of paragraph (2).
										(ii)Periodically review and update such
				standards under this subparagraph as
				necessary.
										.
					(3)Payment under
			 the physician fee scheduleSection 1848 of the Social Security
			 Act (42 U.S.C. 1395w–4) is amended—
						(A)in subsection
			 (c)—
							(i)in
			 paragraph (2)((B)—
								(I)in
			 clause (ii)(II), by striking and (v) and inserting (v),
			 (and (vi); and
								(II)by adding at the
			 end the following new clause:
									
										(vi)Budgetary
				treatment of certain servicesThe additional expenditures
				attributable to services described in section 1861(s)(2)(BB) shall not be taken
				into account in applying clause (ii)(II) for
				2010.
										;
				and
								(ii)by
			 adding at the end the following new paragraph:
								
									(7)Treatment of
				remote patient management services
										(A)In determining
				relative value units for remote patient management services (as defined in
				section 1861(ddd)), the Secretary, in consultation with appropriate physician
				groups, shall take into consideration—
											(i)physician
				resources, including physician time and the level of intensity of services
				provided, based on—
												(I)the frequency of
				evaluation necessary to manage the individual being furnished the
				services;
												(II)the complexity of
				the evaluation, including the information that must be obtained, reviewed, and
				analyzed; and
												(III)the number of
				possible diagnoses and the number of management options that must be
				considered; and
												(ii)practice expense
				costs associated with such services, including installation and information
				transmittal costs, costs of remote patient management technology (including
				equipment and software), and resource costs necessary for patient monitoring
				and follow-up (but not including costs of any related item or non-physician
				service otherwise reimbursed under this title).
											(iii)malpractice
				expense resources.
											(B)Using the relative
				value units determined in subparagraph (A), the Secretary shall provide for
				separate payment for such services and shall not adjust the relative value
				units assigned to other services that might otherwise have been determined to
				include such separately paid remote patient management
				services.
										;
				and
							(B)in subsection
			 (j)(3), by inserting (2)(BB) after
			 (2)(AA),.
						(4)Effective
			 date
						(A)In
			 generalThe amendments made by this section shall apply to
			 services furnished on or after January 1, 2010 without regard to whether the
			 guidelines under paragraph (3)(A) or the standards under paragraph (3)(B) of
			 section 1861(ddd) of the Social Security Act (as added by paragraph (2)) have
			 been developed.
						(B)Availability of
			 codes as of January 1, 2010The Secretary of Health and Human
			 Services shall—
							(i)promptly evaluate
			 existing codes that would be used to bill for remote patient management
			 services (as defined in paragraph (1) of such section 1861(ddd), as so added)
			 under title XVIII of the Social Security Act; and
							(ii)if
			 the Secretary determines that new codes are necessary to ensure accurate
			 reporting and billing of such services under such title, issue such codes so
			 that they are available for use as of January 1, 2010.
							(b)Demonstration
			 project for the coverage of remote patient management services for additional
			 chronic health conditions under the Medicare program
					(1)Establishment
						(A)In
			 generalThe Secretary shall establish a demonstration project for
			 the purpose of evaluating the impact and benefits of covering under the
			 Medicare program remote patient management services for certain chronic health
			 conditions.
						(B)ConsultationIn
			 establishing the demonstration project, the Secretary shall consult with
			 appropriate physician and supplier groups, eligible beneficiaries, and
			 organizations representing eligible beneficiaries.
						(C)ParticipationAny
			 eligible beneficiary may participate in the demonstration project on a
			 voluntary basis.
						(2)Conduct of the
			 demonstration project
						(A)Sites
							(i)Selection of
			 demonstration sitesThe Secretary shall conduct the demonstration
			 project at 3 sites.
							(ii)Geographic
			 diversityIn selecting the sites under clause (i), the Secretary
			 shall ensure that at least 1 of the sites is in a rural area.
							(B)Implementation;
			 duration
							(i)ImplementationThe
			 Secretary shall implement the demonstration project not later than January 1,
			 2010.
							(ii)DurationThe
			 Secretary shall complete the demonstration project by the date that is 2 years
			 after the date on which the demonstration project is implemented.
							(3)Evaluation and
			 report
						(A)EvaluationThe
			 Secretary shall conduct an evaluation of the demonstration project—
							(i)to
			 determine improvements in the quality of care and utilization of services
			 received by eligible beneficiaries participating in the demonstration
			 project;
							(ii)to
			 determine the cost of providing payment for remote monitoring services under
			 the Medicare program;
							(iii)to
			 determine the satisfaction of eligible beneficiaries participating in the
			 demonstration projects; and
							(iv)to
			 evaluate such other matters as the Secretary determines is appropriate.
							(4)Waiver
			 authorityThe Secretary may waive such provisions of titles XI
			 and XVIII of the Social Security Act as the Secretary determines to be
			 appropriate for the conduct of the demonstration project.
					(5)Funding
						(A)Demonstration
							(i)In
			 generalSubject to clause (ii), the Secretary shall provide for
			 the transfer from the Federal Supplementary Medical Trust Fund under section
			 1841 of the Social Security Act (42 U.S.C. 1395t) of such funds as are
			 necessary for the costs of carrying out the demonstration project.
							(ii)Cap on
			 expendituresThe amount transferred under clause (i) for the
			 period during which the demonstration project is conducted may not exceed an
			 amount equal to the lesser of—
								(I)$9,000,000;
			 or
								(II)an amount equal
			 to the costs of providing remote monitoring services to 7,500 individuals
			 during such period.
								(B)Evaluation and
			 reportThere are authorized to be appropriated such sums as are
			 necessary for the purpose of conducting the evaluation and developing and
			 submitting the report to Congress under paragraph (3).
						(6)DefinitionsIn
			 this section:
						(A)Remote patient
			 management servicesThe term remote patient management
			 services means the remote monitoring, evaluation, and management of an
			 individual with a covered chronic health condition (as defined in paragraph
			 (B)), insofar as such monitoring, evaluation, and management is with respect to
			 such condition, through the utilization of a system of technology that allows a
			 remote interface to collect and transmit clinical data between the individual
			 and the responsible physician (as defined in subsection (r) of section 1861 of
			 the Social Security Act (42 U.S.C. 1395x))) or supplier (as defined in
			 subsection (d) of such section) for the purposes of clinical review or response
			 by the physician or supplier.
						(B)Covered chronic
			 health conditionThe term covered chronic health
			 condition means diabetes, sleep apnea, or epilepsy.
						(C)Demonstration
			 projectThe term demonstration project means a
			 demonstration project conducted under this subsection.
						(D)Eligible
			 beneficiaryThe term eligible beneficiary means an
			 individual who is enrolled under part B of the Medicare program and has a
			 covered chronic health condition.
						(E)Medicare
			 programThe term Medicare program means the health
			 benefits program under title XVIII of the Social Security Act (42 U.S.C. 1395
			 et seq.).
						(F)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
						107.Definition of
			 Medicare programIn this
			 title, the term Medicare program means the program of health
			 insurance administered by the Secretary of Health and Human Services under
			 title XVIII of the Social Security Act
			 (42 U.S.C. 1395 et seq.).
			IIHRSA
			 Grant Program
			201.Grant program
			 for the development of telehealth networks
				(a)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary), acting through the
			 Director of the Office for the Advancement of Telehealth (of the Health
			 Resources and Services Administration), shall make grants to eligible entities
			 (as described in subsection (b)(2)) for the purpose of expanding access to
			 health care services for individuals in rural areas, frontier areas, and urban
			 medically underserved areas through the use of telehealth.
				(b)Eligible
			 entities
					(1)ApplicationTo
			 be eligible to receive a grant under this section, an eligible entity described
			 in paragraph (2) shall, in consultation with the State office of rural health
			 or other appropriate State entity, prepare and submit to the Secretary an
			 application, at such time, in such manner, and containing such information as
			 the Secretary may require, including the following:
						(A)A description of
			 the anticipated need for the grant.
						(B)A description of
			 the activities which the entity intends to carry out using amounts provided
			 under the grant.
						(C)A plan for
			 continuing the project after Federal support under this section is
			 ended.
						(D)A description of
			 the manner in which the activities funded under the grant will meet health care
			 needs of underserved rural populations within the State.
						(E)A description of
			 how the local community or region to be served by the network or proposed
			 network will be involved in the development and ongoing operations of the
			 network.
						(F)The source and
			 amount of non-Federal funds the entity would pledge for the project.
						(G)A showing of the
			 long-term viability of the project and evidence of health care provider
			 commitment to the network.
						The
			 application should demonstrate the manner in which the project will promote the
			 integration of telehealth in the community so as to avoid redundancy of
			 technology and achieve economies of scale.(2)Eligible
			 entitiesAn eligible entity described in this paragraph is a
			 hospital or other health care provider in a health care network of
			 community-based health care providers that includes at least two of the
			 organizations described in subparagraph (A) and one of the institutions and
			 entities described in subparagraph (B) if the institution or entity is able to
			 demonstrate use of the network for purposes of education or economic
			 development (as required by the Secretary).
						(A)The organizations
			 described in this subparagraph are the following:
							(i)Community or
			 migrant health centers.
							(ii)Local health
			 departments.
							(iii)Nonprofit
			 hospitals.
							(iv)Private practice
			 health professionals, including community and rural health clinics.
							(v)Other publicly
			 funded health or social services agencies.
							(vi)Skilled nursing
			 facilities.
							(vii)County mental
			 health and other publicly funded mental health facilities.
							(viii)Providers of
			 home health services.
							(ix)Renal dialysis
			 facilities.
							(B)The institutions
			 and entities described in this subparagraph are the following:
							(i)A
			 public school.
							(ii)A
			 public library.
							(iii)A
			 university or college.
							(iv)A
			 local government entity.
							(v)A
			 local health entity.
							(vi)A
			 health-related nonprofit foundation.
							(vii)An
			 academic health center.
							An eligible
			 entity may include for-profit entities so long as the recipient of the grant is
			 a not-for-profit entity.(c)PreferenceThe
			 Secretary shall establish procedures to prioritize financial assistance under
			 this section based upon the following considerations:
					(1)The applicant is a
			 health care provider in a health care network or a health care provider that
			 proposes to form such a network that furnishes or proposes to furnish services
			 in a medically underserved area, health professional shortage area, or mental
			 health professional shortage area.
					(2)The applicant is
			 able to demonstrate broad geographic coverage in the rural or medically
			 underserved areas of the State, or States in which the applicant is
			 located.
					(3)The applicant
			 proposes to use Federal funds to develop plans for, or to establish, telehealth
			 systems that will link rural hospitals and rural health care providers to other
			 hospitals, health care providers, and patients.
					(4)The applicant will
			 use the amounts provided for a range of health care applications and to promote
			 greater efficiency in the use of health care resources.
					(5)The
			 applicant is able to demonstrate the long-term viability of projects through
			 cost participation (cash or in-kind).
					(6)The applicant is
			 able to demonstrate financial, institutional, and community support for the
			 long-term viability of the network.
					(7)The applicant is
			 able to provide a detailed plan for coordinating system use by eligible
			 entities so that health care services are given a priority over non-clinical
			 uses.
					(d)Maximum amount
			 of assistance to individual recipientsThe Secretary shall
			 establish, by regulation, the terms and conditions of the grant and the maximum
			 amount of a grant award to be made available to an individual recipient for
			 each fiscal year under this section. The Secretary shall cause to have
			 published in the Federal Register or the HRSA Preview notice of
			 the terms and conditions of a grant under this section and the maximum amount
			 of such a grant for a fiscal year.
				(e)Use of
			 amountsThe recipient of a grant under this section may use sums
			 received under such grant for the acquisition of telehealth equipment and
			 modifications or improvements of telecommunications facilities including the
			 following:
					(1)The development
			 and acquisition through lease or purchase of computer hardware and software,
			 audio and video equipment, computer network equipment, interactive equipment,
			 data terminal equipment, and other facilities and equipment that would further
			 the purposes of this section.
					(2)The provision of
			 technical assistance and instruction for the development and use of such
			 programming equipment or facilities.
					(3)The development
			 and acquisition of instructional programming.
					(4)Demonstration
			 projects for teaching or training medical students, residents, and other health
			 profession students in rural or medically underserved training sites about the
			 application of telehealth.
					(5)The provision of
			 telenursing services designed to enhance care coordination and promote patient
			 self-management skills.
					(6)The provision of
			 services designed to promote patient understanding and adherence to national
			 guidelines for common chronic diseases, such as congestive heart failure or
			 diabetes.
					(7)Transmission
			 costs, maintenance of equipment, and compensation of specialists and referring
			 health care providers, when no other form of reimbursement is available.
					(8)Development of
			 projects to use telehealth to facilitate collaboration between health care
			 providers.
					(9)Electronic archival
			 of patient records.
					(10)Collection and
			 analysis of usage statistics and data that can be used to document the
			 cost-effectiveness of the telehealth services.
					(11)Such other uses
			 that are consistent with achieving the purposes of this section as approved by
			 the Secretary.
					(f)Prohibited
			 usesSums received under a grant under this section may not be
			 used for any of the following:
					(1)To acquire real
			 property.
					(2)Expenditures to
			 purchase or lease equipment to the extent the expenditures would exceed more
			 than 40 percent of the total grant funds.
					(3)To purchase or
			 install transmission equipment off the premises of the telehealth site and any
			 transmission costs not directly related to the grant.
					(4)For construction,
			 except that such funds may be expended for minor renovations relating to the
			 installation of equipment.
					(5)Expenditures for
			 indirect costs (as determined by the Secretary) to the extent the expenditures
			 would exceed more than 15 percent of the total grant.
					(g)Administration
					(1)NonduplicationThe
			 Secretary shall ensure that facilities constructed using grants provided under
			 this section do not duplicate adequately established telehealth
			 networks.
					(2)Coordination
			 with other agenciesThe Secretary shall coordinate, to the extent
			 practicable, with other Federal and State agencies and not-for-profit
			 organizations, operating similar grant programs to pool resources for funding
			 meritorious proposals.
					(3)Informational
			 effortsThe Secretary shall establish and implement procedures to
			 carry out outreach activities to advise potential end users located in rural
			 and medically underserved areas of each State about the program authorized by
			 this section.
					(h)Prompt
			 implementationThe Secretary shall take such actions as are
			 necessary to carry out the grant program as expeditiously as possible.
				(i)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $10,000,000 for fiscal year 2009, and such sums as may be
			 necessary for each of the fiscal years 2010 through 2014.
				202.Reauthorization
			 of telehealth network and telehealth resource centers grant
			 programsSubsection (s) of
			 section 330I of the Public Health Service Act (42 U.S.C. 254c–14) is
			 amended—
				(1)in
			 paragraph (1)—
					(A)by striking
			 and before such sums; and
					(B)by inserting
			 $10,000,000 for fiscal year 2009, and such sums as may be necessary for
			 each of fiscal years 2010 through 2014 before the semicolon; and
					(2)in
			 paragraph (2)—
					(A)by striking
			 and before such sums; and
					(B)by inserting
			 $10,000,000 for fiscal year 2009, and such sums as may be necessary for
			 each of fiscal years 2010 through 2014 before the semicolon.
					
